 


110 HR 3520 IH: Federal Judgeship and Administrative Efficiency Act of 2007
U.S. House of Representatives
2007-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3520 
IN THE HOUSE OF REPRESENTATIVES 
 
September 10, 2007 
Mr. Sensenbrenner introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To provide for the appointment of additional Federal circuit and district judges, to improve the administration of justice, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Federal Judgeship and Administrative Efficiency Act of 2007.  
2.Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Table of contents. 
TITLE I—CIRCUIT AND DISTRICT JUDGESHIPS 
Sec. 101. Short title. 
Sec. 102. Circuit judges for the circuit courts of appeals. 
Sec. 103. District judges for the district courts. 
Sec. 104. Establishment of article III court in the Virgin Islands. 
Sec. 105. Effective date. 
TITLE II—BANKRUPTCY JUDGESHIPS 
Sec. 201. Short title. 
Sec. 202. Authorization for additional bankruptcy judgeships. 
Sec. 203. Temporary bankruptcy judgeships. 
Sec. 204. Conversion of existing temporary bankruptcy judgeships. 
Sec. 205. General provisions. 
Sec. 206. Effective date. 
TITLE III—NINTH CIRCUIT REORGANIZATION 
Sec. 301. Short title. 
Sec. 302. Definitions. 
Sec. 303. Number and composition of circuits. 
Sec. 304. Number of circuit judges. 
Sec. 305. Places of circuit court. 
Sec. 306. Assignment of circuit judges. 
Sec. 307. Election of assignment by senior judges. 
Sec. 308. Seniority of judges. 
Sec. 309. Application to cases. 
Sec. 310. Temporary assignment of circuit judges among circuits. 
Sec. 311. Temporary assignment of district judges among circuits. 
Sec. 312. Administration. 
Sec. 313. Effective date. 
TITLE IV—AUTHORIZATION OF APPROPRIATIONS 
Sec. 401. Authorization of appropriations.   
ICIRCUIT AND DISTRICT JUDGESHIPS 
101.Short titleThis title may be cited as the Federal Judgeship Act of 2007.  
102.Circuit judges for the circuit courts of appeals 
(a)In GeneralThe President shall appoint, by and with the advice and consent of the Senate— 
(1)1 additional circuit judge for the first circuit court of appeals;  
(2)2 additional circuit judges for the second circuit court of appeals;  
(3)1 additional circuit judge for the sixth circuit court of appeals; and  
(4)5 additional circuit judges for the ninth circuit court of appeals, whose official duty station shall be in California.  
(b)Temporary Judgeships 
(1)In generalThe President shall appoint, by and with the advice and consent of the Senate— 
(A)1 additional circuit judge for the eighth circuit court of appeals; and  
(B)2 additional circuit judges for the ninth circuit court of appeals, whose official duty station shall be in California.  
(2)Vacancies 
(A)Eighth circuitThe first vacancy in the office of circuit judge in the eighth circuit court of appeals, occurring 10 years or more after the confirmation date of the judge named to fill the circuit judgeship created in that circuit by paragraph (1)(A) shall not be filled.  
(B)Ninth circuitThe first 2 vacancies in the office of circuit judge in the ninth circuit court of appeals, occurring 10 years or more after judges are first confirmed to fill both temporary circuit judgeships created by paragraph (1)(B) shall not be filled.  
(c)Table of JudgeshipsIn order that the table contained in section 44 of title 28, United States Code, will, with respect to each judicial circuit, reflect the changes in the total number of permanent circuit judgeships authorized under subsection (a) of this section, such table is amended to read as follows: 
 
 
  
Number of  
CircuitsJudges   
 
District of Columbia12  
First7  
Second15  
Third14  
Fourth15  
Fifth17  
Sixth17  
Seventh11  
Eighth11  
Ninth33  
Tenth12  
Eleventh12  
Federal12    .  
103.District judges for the district courts 
(a)In GeneralThe President shall appoint, by and with the advice and consent of the Senate— 
(1)1 additional district judge for the northern district of Alabama;  
(2)4 additional district judges for the district of Arizona;  
(3)3 additional district judges for the northern district of California;  
(4)4 additional district judges for the eastern district of California;  
(5)4 additional district judges for the central district of California;  
(6)1 additional district judge for the southern district of California;  
(7)1 additional district judge for the district of Colorado;  
(8)4 additional district judges for the middle district of Florida;  
(9)3 additional district judges for the southern district of Florida;  
(10)1 additional district judge for the district of Idaho;  
(11)1 additional district judge for the northern district of Illinois;  
(12)1 additional district judge for the southern district of Indiana;  
(13)1 additional district judge for the western district of Missouri;  
(14)1 additional district judge for the district of Nebraska;  
(15)1 additional district judge for the district of Nevada;  
(16)1 additional district judge for the district of New Mexico;  
(17)3 additional district judges for the eastern district of New York;  
(18)1 additional district judge for the western district of New York;  
(19)1 additional district judge for the district of Oregon;  
(20)1 additional district judge for the district of South Carolina;  
(21)3 additional district judges for the southern district of Texas;  
(22)2 additional district judges for the eastern district of Virginia; and  
(23)1 additional district judge for the western district of Washington.  
(b)Temporary Judgeships 
(1)In generalThe President shall appoint, by and with the advice and consent of the Senate— 
(A)1 additional district judge for the middle district of Alabama;  
(B)1 additional district judge for the district of Arizona;  
(C)1 additional district judge for the northern district of California;  
(D)1 additional district judge for the district of Colorado;  
(E)1 additional district judge for the middle district of Florida;  
(F)1 additional district judge for the northern district of Iowa;  
(G)1 additional district judge for the district of Minnesota;  
(H)1 additional district judge for the district of New Jersey;  
(I)1 additional district judge for the district of New Mexico;  
(J)1 additional district judge for the southern district of Ohio;  
(K)1 additional district judge for the district of Oregon; and  
(L)1 additional district judge for the district of Utah.  
(2)Vacancies not filledThe first vacancy in the office of district judge in each of the judicial districts named in paragraph (1) occurring 10 years or more after the confirmation date of the judge named to fill the district judgeship created in that district by paragraph (1) shall not be filled.  
(c)Existing Judgeships 
(1)Permanent judgeshipsThe existing judgeships for the district of Hawaii, the district of Kansas, and the eastern district of Missouri authorized by section 203(c) of the Judicial Improvements Act of 1990 (Public Law 101–650; 28 U.S.C. 133 note) shall, as of the effective date of this Act, be authorized under section 133 of title 28, United States Code, and the incumbents in those offices shall hold the office under section 133 of title 28, United States Code, as amended by this Act.  
(2)Extension of temporary judgeshipSection 203(c) of the Judicial Improvements Act of 1990 (Public Law 101–650; 28 U.S.C. 133 note) is amended in the fifth sentence (relating to the northern district of Ohio) by striking 15 years and inserting 20 years.  
(d)Table of JudgeshipsIn order that the table contained in section 133(a) of title 28, United States Code, will, with respect to each judicial district, reflect the changes in the total number of permanent district judgeships authorized under subsections (a) and (c) of this section, such table is amended to read as follows: 
 
 
 
DistrictsJudges 
 
Alabama: 
Northern8 
Middle3 
Southern3 
Alaska3 
Arizona16 
Arkansas: 
Eastern5 
Western3 
California: 
Northern17 
Eastern10 
Central31 
Southern14 
Colorado8 
Connecticut8 
Delaware4 
District of Columbia15 
Florida: 
Northern4 
Middle19 
Southern20 
Georgia: 
Northern11 
Middle4 
Southern3 
Hawaii4 
Idaho3 
Illinois: 
Northern23 
Central4 
Southern4 
Indiana: 
Northern5 
Southern6 
Iowa: 
Northern2 
Southern3 
Kansas6 
Kentucky: 
Eastern5 
Western4 
Eastern and Western1 
Louisiana: 
Eastern12 
Middle3 
Western7 
Maine3 
Maryland10 
Massachusetts13 
Michigan: 
Eastern15 
Western4 
Minnesota7 
Mississippi: 
Northern3 
Southern6 
Missouri: 
Eastern7 
Western6 
Eastern and Western2 
Montana3 
Nebraska4 
Nevada8 
New Hampshire3 
New Jersey17 
New Mexico7 
New York: 
Northern5 
Southern28 
Eastern18 
Western5 
North Carolina: 
Eastern4 
Middle4 
Western4 
North Dakota2 
Ohio: 
Northern11 
Southern8 
Oklahoma: 
Northern3 
Eastern1 
Western6 
Northern, Eastern, and Western1 
Oregon7 
Pennsylvania: 
Eastern22 
Middle6 
Western10 
Puerto Rico7 
Rhode Island3 
South Carolina11 
South Dakota3 
Tennessee: 
Eastern5 
Middle4 
Western5 
Texas: 
Northern12 
Southern22 
Eastern7 
Western13 
Utah5 
Vermont2 
Virginia: 
Eastern13 
Western4 
Washington: 
Eastern4 
Western8 
West Virginia: 
Northern3 
Southern5 
Wisconsin: 
Eastern5 
Western2 
Wyoming3. .  
104.Establishment of article III court in the Virgin Islands 
(a)Establishment of Judicial District 
(1)Virgin islandsChapter 5 of title 28, United States Code, is amended by inserting after section 126 the following new section: 
 
126A.Virgin IslandsThe Virgin Islands constitutes 1 judicial district comprising 2 divisions. 
(1)The Saint Croix Division comprises the Island of Saint Croix and adjacent islands and cays. Court for the Saint Croix Division shall be held at Christiansted. 
(2)The Saint Thomas and Saint John Division comprises the Islands of Saint Thomas and Saint John and adjacent islands and cays.  
Court for the Saint Thomas and Saint John Division shall be held at Charlotte-Amalie..  
(2)Technical and conforming amendmentThe table of contents for chapter 5 of title 28, United States Code, is amended by inserting after the item relating to section 126 the following: 
 
 
126A. Virgin Islands.  .  
(b)Number of JudgesThe table contained in section 133(a) of title 28, United States Code, is amended by inserting after the item relating to Vermont the following: 
 
 
Virgin Islands2  .  
(c)Bankruptcy JudgesThe table contained in section 152(a)(2) of title 28, United States Code, is amended by inserting after the item relating to Vermont the following: 
 
 
Virgin Islands0  .  
(d)Judicial Conferences of CircuitsSection 333 of title 28, United States Code, is amended in the third sentence of the first undesignated paragraph— 
(1)by striking , the District Court of the Virgin Islands,; and  
(2)by striking to the conferences of their respective circuits and inserting to the conference of the ninth circuit.  
(e)Judges in Territories and PossessionsSection 373 of title 28, United States Code, is amended— 
(1)in subsection (a), by striking , the District Court of the Northern Mariana Islands, or the District Court of the Virgin Islands and inserting or the District Court of the Northern Mariana Islands; and  
(2)in subsection (e), by striking , the District Court of the Northern Mariana Islands, or the District Court of the Virgin Islands and inserting or the District Court of the Northern Mariana Islands.  
(f)Annuities for Survivors of Certain Judicial Officials of the United StatesSection 376(a) of title 28, United States Code, is amended— 
(1)in paragraph (1)(B), by striking , the District Court of the Northern Mariana Islands, or the District Court of the Virgin Islands and inserting or the District Court of the Northern Mariana Islands; and  
(2)in paragraph (2)(B), by striking , the District Court of the Northern Mariana Islands, or the District Court of the Virgin Islands and inserting or the District Court of the Northern Mariana Islands.  
(g)Authority of Attorney GeneralSection 526(a)(2) of title 28, United States Code, is amended by striking and of the district court of the Virgin Islands.  
(h)Courts DefinedSection 610 of title 28, United States Code, is amended— 
(1)by striking the United States District Court for the District of the Canal Zone,; and  
(2)by striking the District Court of the Virgin Islands,.  
(i)United States Magistrate JudgesSection 631(a) of title 28, United States Code, is amended— 
(1)in the first sentence, by striking the Virgin Islands, Guam, and inserting Guam; and  
(2)in the second sentence, by striking the Virgin Islands, Guam, and inserting Guam.  
(j)Court ReportersSection 753(a) of title 28, United States Code, is amended by striking , the United States District Court for the District of the Canal Zone, the District Court of Guam, and the District Court of the Virgin Islands and inserting and the District Court of Guam.  
(k)Final Decisions of District CourtsSection 1291 of title 28, United States Code, is amended by striking , the United States District Court for the District of the Canal Zone, the District Court of Guam, and the District Court of the Virgin Islands, and inserting and the District Court of Guam,.  
(l)Interlocutory DecisionsSection 1292 of title 28, United States Code, is amended— 
(1)in subsection (a), by striking , the United States District Court for the District of the Canal Zone, the District Court of Guam, and the District Court of the Virgin Islands, and inserting and the District Court of Guam,; and  
(2)in subsection (d)(4)(A), by striking the District Court of the Virgin Islands,.  
(m)Jurisdiction of the United States Court of Appeals for the Federal CircuitSection 1295(a) of title 28, United States Code, is amended in paragraphs (1) and (2)— 
(1)by striking the United States District Court for the District of the Canal Zone,; and  
(2)by striking the District Court of the Virgin Islands,.  
(n)United States as DefendantSection 1346(b)(1) of title 28, United States Code, is amended by striking , together with the United States District Court for the District of the Canal Zone and the District Court of the Virgin Islands,.  
(o)Adequate Representation of DefendantsSection 3006A(j) of title 18, United States Code, is amended by striking the District Court of the Virgin Islands,.  
(p)Savings Provisions 
(1)Tenure of incumbent judgesA judge of the District Court of the Virgin Islands in office on the effective date of this section shall continue in office until the expiration of the term for which the judge was appointed, or until the judge dies, resigns, or is removed from office, whichever occurs first. When a vacancy occurs on the court on or after the effective date of this section, the President, in accordance with section 133(a) of title 28, United States Code, shall appoint, by and with the advice and consent of the Senate, a district judge for the District of the Virgin Islands.  
(2)Retirement rights and benefitsThe amendments made by this section shall not affect the rights under sections 373 and 376 of title 28, United States Code, of any judge of the District Court of the Virgin Islands who retires on or before the effective date of this section or who continues in office after that date under paragraph (1) of this subsection. Service as a judge of the District Court of the Virgin Islands appointed under section 24 of the Revised Organic Act of the Virgin Islands (48 U.S.C. 1614) shall be included in calculating service under sections 371 and 372 of title 28, United States Code, and shall not be counted for purposes of section 373 of that title, if the judge is reappointed, after the effective date of this section, under section 133(a) of title 28, United States Code, as district judge for the District of the Virgin Islands.  
(q)Amendments to Revised Organic Act of the Virgin Islands 
(1)RepealsSections 24, 25, 26, and 27 of the Revised Organic Act of the Virgin Islands (48 U.S.C. 1614, 1615, 1616 and 1617) are repealed.  
(2)Rights and prohibitionsSection 3 of the Revised Organic Act of the Virgin Islands (48 U.S.C. 1561) is amended in the 23d undesignated paragraph— 
(A)by inserting article III; after section 9, clauses 2 and 3; and  
(B)by striking That all offenses against the laws of the United States and all that follows through section 22(b) of this Act or and inserting That all offenses against the laws of the Virgin Islands which are prosecuted.  
(3)JurisdictionSection 21 of the Revised Organic Act of the Virgin Islands (48 U.S.C. 1611) is amended to read as follows: 
 
21.Jurisdiction of the courts of the Virgin Islands 
(a)Jurisdiction of the Courts of the Virgin IslandsThe judicial power of the Virgin Islands shall be vested in such trial and appellate courts as may have been or may hereafter be established by local law. The local courts of the Virgin Islands shall have jurisdiction over all causes of action in the Virgin Islands over which any court established by the Constitution and laws of the United States does not have exclusive jurisdiction.  
(b)Practice and ProcedureThe rules governing the practice and procedure of the courts established by local law and those prescribing the qualifications and duties of the judges and officers thereof, oaths and bonds, and the times and places of holding court shall be governed by local law or the rules promulgated by those courts. .  
(4)Income tax mattersSection 22 of the Revised Organic Act of the Virgin Islands (48 U.S.C. 1612) is amended to read as follows: 
 
22.Jurisdiction over income tax mattersThe United States District Court for the District of the Virgin Islands shall have exclusive jurisdiction over all criminal and civil proceedings in the Virgin Islands with respect to the income tax laws applicable to the Virgin Islands, except the ancillary laws relating to the income tax enacted by the legislature of the Virgin Islands. Any act or failure to act with respect to the income tax laws applicable to the Virgin Islands which would constitute a criminal offense described in chapter 75 of subtitle F of the Internal Revenue Code of 1986 shall constitute an offense against the Government of the Virgin Islands and may be prosecuted in the name of the Government of the Virgin Islands by the appropriate officers thereof in the United States District Court for the District of the Virgin Islands without the request or consent of the United States attorney for the Virgin Islands. .  
(5)Appellate jurisdictionSection 23A of the Revised Organic Act of the Virgin Islands (48 U.S.C. 1613a) is amended— 
(A)by striking District Court of the Virgin Islands each place it appears and inserting United States District Court for the District of the Virgin Islands; and  
(B)in subsection (b), by striking pursuant to section 24(a) of this Act: Provided, That no more than one of them may be a judge of a court established by local law. and inserting pursuant to chapter 13 of title 28, United States Code, or a recalled senior judge of the former District Court of the Virgin Islands. The chief judge of the United States Court of Appeals for the Third Circuit may assign to the appellate division a judge of a court of record of the Virgin Islands, except that no more than 1 of the judges sitting in the appellate division at any session may be a judge of a court established by local law..  
(r)Additional ReferencesAny reference in any provision of law to the District Court of the Virgin Islands shall, on and after the effective date of this section, be deemed to be a reference to the United States District Court for the District of the Virgin Islands.  
(s)Effective DateThis section and the amendments made by this section shall take effect at the end of the 90-day period beginning on the date of the enactment of this Act. Any complaint or proceeding pending in the District Court of the Virgin Islands on the effective date of this section may be pursued to final determination in the United States District Court for the District of the Virgin Islands, the United States Court of Appeals for the Third Circuit, the United States Court of Appeals for the Federal Circuit, and the Supreme Court of the United States.  
105.Effective dateExcept as provided in section 104(s), this title and the amendments made by this title shall take effect on the date of the enactment of this Act.  
IIBANKRUPTCY JUDGESHIPS 
201.Short titleThis title may be cited as the Enhanced Bankruptcy Judgeship Act of 2007.  
202.Authorization for additional bankruptcy judgeshipsThe following judgeships shall be filled in the manner prescribed in section 152(a)(1) of title 28, United States Code, for the appointment of bankruptcy judges provided for in section 152(a)(2) of such title: 
(1)1 additional bankruptcy judgeship for the eastern and western districts of Arkansas.  
(2)1 additional bankruptcy judgeship for the eastern district of California.  
(3)2 additional bankruptcy judgeships for the middle district of Florida.  
(4)2 additional bankruptcy judgeships for the northern district of Georgia.  
(5)1 additional bankruptcy judgeship for the southern district of Georgia.  
(6)1 additional bankruptcy judgeship for the eastern district of Kentucky.  
(7)1 additional bankruptcy judgeship for the district of Maryland.  
(8)3 additional bankruptcy judgeships for the eastern district of Michigan.  
(9)1 additional bankruptcy judgeship for the southern district of New York.  
(10)1 additional bankruptcy judgeship for the western district of Pennsylvania.  
(11)1 additional bankruptcy judgeship for the western district of Tennessee.  
(12)1 additional bankruptcy judgeship for the eastern district of Texas.  
(13)1 additional bankruptcy judgeship for the district of Utah.  
203.Temporary bankruptcy judgeships 
(a)Authorization for Additional Temporary Bankruptcy JudgeshipsThe following judgeships shall be filled in the manner prescribed in section 152(a)(1) of title 28, United States Code, for the appointment of bankruptcy judges provided for in section 152(a)(2) of such title: 
(1)1 additional bankruptcy judgeship for the northern district of Florida.  
(2)2 additional bankruptcy judgeships for the middle district of Florida.  
(3)1 additional bankruptcy judgeship for the northern district of Indiana.  
(4)1 additional bankruptcy judgeship for the northern district of Mississippi.  
(5)1 additional bankruptcy judgeship for the district of Nevada.  
(6)1 additional bankruptcy judgeship for the western district of North Carolina.  
(7)1 additional bankruptcy judgeship for the southern district of Ohio.  
(b)Vacancies 
(1)Districts with single appointmentsExcept as provided in paragraph (2), the first vacancy occurring in the office of bankruptcy judge in each of the judicial districts set forth in subsection (a)— 
(A)occurring 5 years or more after the appointment date of the bankruptcy judge appointed under subsection (a) to such office, and  
(B)resulting from the death, retirement, resignation, or removal of a bankruptcy judge, shall not be filled. 
(2)Middle district of floridaThe 1st and 2d vacancies in the office of bankruptcy judge in the middle district of Florida— 
(A)occurring 5 years or more after the respective 1st and 2d appointment dates of the bankruptcy judges appointed under subsection (a)(2), and  
(B)resulting from the death, retirement, resignation, or removal of a bankruptcy judge, shall not be filled. 
(c)Eligibility for Subsequent AppointmentsA judge holding office in any of the districts enumerated in subsection (a) shall, at the expiration of the term of the judge (other than by reason of paragraph (1)(B) or (2)(B) of subsection (b)), be eligible for reappointment as a bankruptcy judge in that district.  
204.Conversion of existing temporary bankruptcy judgeships 
(a)Judgeships Authorized by Public Law 102–361The following temporary bankruptcy judgeships authorized by the following paragraphs of section 3(a) of Public Law 102–361, as amended by section 307 of Public Law 104–317 (28 U.S.C. 152 note), are converted to permanent bankruptcy judgeships under section 152(a)(2) of title 28, United States Code: 
(1)The temporary bankruptcy judgeship for the district of Delaware authorized by paragraph (3).  
(2)The temporary bankruptcy judgeship for the southern district of Illinois authorized by paragraph (4).  
(3)The temporary bankruptcy judgeship for the district of Puerto Rico authorized by paragraph (7).  
(b)Judgeships Authorized by Public Law 109–8The following temporary bankruptcy judgeships authorized by the following subparagraphs of section 1223(b)(1) of the Bankruptcy Abuse Prevention and Consumer Protection Act of 2005 (Public Law 109–8), are converted to permanent bankruptcy judgeships under section 152(a)(2) of title 28, United States Code: 
(1)The 4 temporary bankruptcy judgeships for the district of Delaware authorized by subparagraph (C).  
(2)The temporary bankruptcy judgeship for the southern district of Georgia authorized by subparagraph (E).  
(3)One of the 3 temporary bankruptcy judgeships for the district of Maryland authorized by subparagraph (F).  
(4)The temporary bankruptcy judgeship for the eastern district of Michigan authorized by subparagraph (G).  
(5)The temporary bankruptcy judgeship for the district of New Jersey authorized by subparagraph (I).  
(6)The temporary bankruptcy judgeship for the northern district of New York authorized by subparagraph (K).  
(7)The temporary bankruptcy judgeship for the southern district of New York authorized by subparagraph (L).  
(8)The temporary bankruptcy judgeship for the eastern district of North Carolina authorized by subparagraph (M).  
(9)The temporary bankruptcy judgeship for the eastern district of Pennsylvania authorized by subparagraph (N).  
(10)The temporary bankruptcy judgeship for the district of South Carolina authorized by subparagraph (S).  
(11)The temporary bankruptcy judgeship for the western district of Tennessee authorized by subparagraph (Q).  
205.General provisions 
(a)Table of JudgeshipsIn order that the table contained in section 152(a)(2) of title 28, United States Code, will, with respect to each judicial district, reflect the changes in the total number of bankruptcy judgeships authorized under sections 202 and 204, such table is amended to read as follows: 
 
 
 
DistrictsJudges 
 
Alabama: 
Northern5 
Middle2 
Southern2 
Alaska2 
Arizona7 
Arkansas: 
Eastern and Western4 
California: 
Northern9 
Eastern7 
Central21 
Southern4 
Colorado5 
Connecticut3 
Delaware6 
District of Columbia1 
Florida: 
Northern1 
Middle10 
Southern5 
Georgia: 
Northern10 
Middle3 
Southern4 
Hawaii1 
Idaho2 
Illinois: 
Northern10 
Central3 
Southern2 
Indiana: 
Northern3 
Southern4 
Iowa: 
Northern2 
Southern2 
Kansas4 
Kentucky: 
Eastern3 
Western3 
Louisiana: 
Eastern2 
Middle1 
Western3 
Maine2 
Maryland6 
Massachusetts5 
Michigan: 
Eastern8 
Western3 
Minnesota4 
Mississippi: 
Northern1 
Southern2 
Missouri: 
Eastern3 
Western3 
Montana1 
Nebraska2 
Nevada3 
New Hampshire1 
New Jersey9 
New Mexico2 
New York: 
Northern3 
Southern11 
Eastern6 
Western3 
North Carolina: 
Eastern3 
Middle2 
Western2 
North Dakota1 
Ohio: 
Northern8 
Southern7 
Oklahoma: 
Northern2 
Eastern1 
Western3 
Oregon5 
Pennsylvania: 
Eastern6 
Middle2 
Western5 
Puerto Rico3 
Rhode Island1 
South Carolina3 
South Dakota2 
Tennessee: 
Eastern3 
Middle3 
Western6 
Texas: 
Northern6 
Eastern3 
Southern6 
Western4 
Utah4 
Vermont1 
Virgin Islands0 
Virginia: 
Eastern5 
Western3 
Washington: 
Eastern2 
Western5 
West Virginia: 
Northern1 
Southern1 
Wisconsin: 
Eastern4 
Western2 
Wyoming1..  
(b)Sense of CongressIt is the sense of the Congress that bankruptcy judges in the eastern district of California should conduct bankruptcy proceedings on a daily basis in Bakersfield, California.  
206.Effective dateThis title and the amendments made by this title shall take effect on the date of the enactment of this Act.  
IIININTH CIRCUIT REORGANIZATION 
301.Short titleThis title may be cited as the Judicial Administration and Improvements Act of 2007.  
302.DefinitionsIn this title: 
(1)Former ninth circuitThe term former ninth circuit means the ninth judicial circuit of the United States as in existence on the day before the effective date of this title.  
(2)New ninth circuitThe term new ninth circuit means the ninth judicial circuit of the United States established by the amendment made by section 303(2)(A).  
(3)Twelfth circuitThe term twelfth circuit means the twelfth judicial circuit of the United States established by the amendment made by section 303(2)(B).  
303.Number and composition of circuitsSection 41 of title 28, United States Code, is amended— 
(1)in the matter preceding the table, by striking thirteen and inserting fourteen; and  
(2)in the table— 
(A)by striking the item relating to the ninth circuit and inserting the following: 
 
 
 
 
NinthCalifornia, Guam, Hawaii, Northern Mariana Islands.     and 
(B)by inserting after the item relating to the eleventh circuit the following: 
 
 
 
 
TwelfthAlaska, Arizona, Idaho, Montana, Nevada, Oregon, Washington.    . 
304.Number of circuit judgesThe table contained in section 44(a) of title 28, United States Code, as amended by section 102(c) of this Act, is further amended— 
(1)by striking the item relating to the ninth circuit and inserting the following: 
 
 
Ninth19  ; and 
(2)by inserting after the item relating to the eleventh circuit the following: 
 
 
Twelfth14  .  
305.Places of circuit courtThe table contained in section 48(a) of title 28, United States Code, is amended— 
(1)by striking the item relating to the ninth circuit and inserting the following: 
 
 
 
 
NinthHonolulu, Pasadena, San Francisco.    . and 
(2)by inserting after the item relating to the eleventh circuit the following: 
 
 
 
 
TwelfthLas Vegas, Missoula, Phoenix, Portland, Seattle.    .  
306.Assignment of circuit judgesEach circuit judge of the former ninth circuit who is in regular active service and whose official duty station on the day before the effective date of this title— 
(1)is in California, Guam, Hawaii, or the Northern Mariana Islands shall be a circuit judge of the new ninth circuit as of such effective date; and  
(2)is in Alaska, Arizona, Idaho, Montana, Nevada, Oregon, or Washington shall be a circuit judge of the twelfth circuit as of such effective date.  
307.Election of assignment by senior judgesEach judge who is a senior circuit judge of the former ninth circuit on the day before the effective date of this title may elect to be assigned to the new ninth circuit or the twelfth circuit as of such effective date and shall notify the Director of the Administrative Office of the United States Courts of such election.  
308.Seniority of judges 
The seniority of each judge— 
(1)who is assigned under section 306, or  
(2)who elects to be assigned under section 307, shall run from the date of commission of such judge as a judge of the former ninth circuit. 
309.Application to casesThe following apply to any case in which, on the day before the effective date of this title, an appeal or other proceeding has been filed with the former ninth circuit: 
(1)Except as provided in paragraph (3), if the matter has been submitted for decision, further proceedings with respect to the matter shall be had in the same manner and with the same effect as if this title had not been enacted.  
(2)If the matter has not been submitted for decision, the appeal or proceeding, together with the original papers, printed records, and record entries duly certified, shall, by appropriate orders, be transferred to the court to which the matter would have been submitted had this title been in full force and effect at the time such appeal was taken or other proceeding commenced, and further proceedings with respect to the case shall be had in the same manner and with the same effect as if the appeal or other proceeding had been filed in such court.  
(3)If a petition for rehearing en banc is pending on or after the effective date of this title, the petition shall be considered by the court of appeals to which it would have been submitted had this title been in full force and effect at the time that the appeal or other proceeding was filed with the court of appeals.  
310.Temporary assignment of circuit judges among circuitsSection 291 of title 28, United States Code, is amended by adding at the end the following: 
 
(c)The chief judge of the Ninth Circuit may, in the public interest and upon request by the chief judge of the Twelfth Circuit, designate and assign temporarily any circuit judge of the Ninth Circuit to act as circuit judge in the Twelfth Circuit.  
(d)The chief judge of the Twelfth Circuit may, in the public interest and upon request by the chief judge of the Ninth Circuit, designate and assign temporarily any circuit judge of the Twelfth Circuit to act as circuit judge in the Ninth Circuit. .  
311.Temporary assignment of district judges among circuitsSection 292 of title 28, United States Code, is amended by adding at the end the following: 
 
(f)The chief judge of the United States Court of Appeals for the Ninth Circuit may, in the public interest— 
(1)upon request by the chief judge of the Twelfth Circuit, designate and assign 1 or more district judges within the Ninth Circuit to sit upon the Court of Appeals of the Twelfth Circuit, or a division thereof, whenever the business of that court so requires; and  
(2)designate and assign temporarily any district judge within the Ninth Circuit to hold a district court in any district within the Twelfth Circuit.  
(g)The chief judge of the United States Court of Appeals for the Twelfth Circuit may in the public interest— 
(1)upon request by the chief judge of the Ninth Circuit, designate and assign 1 or more district judges within the Twelfth Circuit to sit upon the Court of Appeals of the Ninth Circuit, or a division thereof, whenever the business of that court so requires; and  
(2)designate and assign temporarily any district judge within the Twelfth Circuit to hold a district court in any district within the Ninth Circuit.  
(h)Any designations or assignments under subsection (f) or (g) shall be in conformity with the rules or orders of the court of appeals of, or the district within, as applicable, the circuit to which the judge is designated or assigned. .  
312.AdministrationThe court of appeals for the ninth circuit as constituted on the day before the effective date of this title may take such administrative action as may be required to carry out this title and the amendments made by this title. Such court shall cease to exist for administrative purposes 2 years after the date of the enactment of this Act.  
313.Effective dateThis title and the amendments made by this title shall take at the end of the 1-year period beginning on the date of the enactment of this Act.  
IVAUTHORIZATION OF APPROPRIATIONS 
401.Authorization of appropriationsThere are authorized to be appropriated for each of fiscal years 2008 through 2011 such sums as are necessary to carry out this Act, including such sums as may be necessary to provide appropriate space and facilities for the judicial positions created by this Act. Funds appropriated pursuant to this section in any fiscal year shall remain available until expended.  
 
